CALKINS, J.
[¶ 1] Jeffrey R. Cote appeals from a judgment of conviction for operating under the influence (Class D), 29-A M.R.S.A. 2411(1) (1996),1 entered in the District Court (Biddeford, Foster, J.). Cote contends that the court (Janette, J.) erroneously denied his motion for leave to file a late jury trial request. The State has joined Cote’s request to have the case remanded to the District Court for the withdrawal of his conditional guilty plea and to transfer the case to the Superior Court for a jury trial. Because the two parties before us have agreed that the trial court erred and have both requested a remand, and because our independent review of the record satisfies us that their request is reasonable,2 we vacate the conviction.
The entry is:
Judgment vacated. Case remanded to allow Cote to withdraw the conditional plea and for a transfer to the Superior Court for a jury trial.

. Tide 29-A M.R.S.A. § 2411(1) (1996) has been repealed by P.L. 2003, ch. 452, § Q-77 (effective July 1, 2004), and replaced by 29-A M.R.S. § 241K1-A) (2005).


. Cote entered a plea of not guilty at his arraignment and filed his request for court-appointed counsel eight days later. However, the financial investigator for the court did not make a recommendation as to Cote's eligibility for court-appointed counsel for almost four weeks. Although the court promptly appointed counsel upon receiving the eligibility recommendation, the twenty-one-day period for demanding a jury trial in M.R.Crim. P. 22(a) had passed.